

115 S267 RS: To provide for the correction of a survey of certain land in the State of Alaska.
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 128115th CONGRESS1st SessionS. 267[Report No. 115–98]IN THE SENATE OF THE UNITED STATESFebruary 1, 2017Mr. Sullivan (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 8, 2017Reported by Ms. Murkowski, without amendmentA BILLTo provide for the correction of a survey of certain land in the State of Alaska.
	
 1.Conveyance of Federal land within the Swan Lake hydroelectric project boundaryNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, after consultation with the Secretary of Agriculture, shall—
 (1)survey the exterior boundaries of the tract of Federal land within the project boundary of the Swan Lake Hydroelectric Project (FERC No. 2911) as generally depicted and labeled Lost Creek on the map entitled Swan Lake Project Boundary—Lot 2 and dated February 1, 2016; and
 (2)issue a patent to the State of Alaska for the tract described in paragraph (1) in accordance with— (A)the survey authorized under paragraph (1);
 (B)section 6(a) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508); and (C)section 24 of the Federal Power Act (16 U.S.C. 818).June 8, 2017Reported without amendment